          Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 1 of 38




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
In re:                                                     §
                                                           §
CBL & ASSOCIATES                                           §   Chapter 11
PROPERTIES, INC., et al.,                                  §   Case No. 20-35226
                                                           §
                  Debtors. 1                               §
---------------------------------------------------------- §
                                                           §   Adversary Proc. No. 20-____
CBL & ASSOCIATES                                           §
PROPERTIES, INC., et al.,                                  §   (Emergency Hearing Requested)
                                                           §
                  Plaintiffs,                              §
                                                           §
v.                                                         §
                                                           §
WELLS FARGO BANK,                                          §
NATIONAL ASSOCIATION,                                      §
                                                           §
                  Defendant.                               §
                                                           §
---------------------------------------------------------- §


                      DEBTORS’ EMERGENCY MOTION
    FOR AN ORDER (1) GRANTING A TEMPORARY RESTRAINING ORDER AND
           (2) GRANTING A PRELIMINARY INJUNCTION ENJOINING
             WELLS FARGO’S IMPROPER EXERCISE OF REMEDIES




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the
    Debtors’ proposed claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’
    service address for the purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500,
    Chattanooga, Tennessee 37421.
                                                         i
     Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 2 of 38




EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21
DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU
BELIEVE THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
SHOULD FILE AN IMMEDIATE RESPONSE.

PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL
ORDER 2020-10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY
PUBLIC HEALTH OR SAFETY CONDITIONS.

IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY
AND ALSO MAY APPEAR VIA VIDEO AT THIS HEARING.          AUDIO
COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN
NUMBER. THE DIAL-IN NUMBER IS +1 (832) 917-1510. YOU WILL BE
RESPONSIBLE FOR YOUR OWN LONG-DISTANCE CHARGES. YOU WILL BE
ASKED TO KEY IN THE CONFERENCE ROOM NUMBER. JUDGE JONES’
CONFERENCE ROOM NUMBER IS 205691.

PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN
INTERNET CONNECTION. THE COURT UTILIZES GOTOMEETING FOR ALL
VIDEO HEARINGS. TO CONNECT TO A HEARING, YOU MAY CONNECT USING
THE LINK ON EACH JUDGE’S HOMEPAGE ON THE SOUTHERN DISTRICT OF
TEXAS WEBSITE OR CONNECT DIRECTLY VIA THE GOTOMEETING APP.

TO CONNECT TO A HEARING, YOU SHOULD ENTER THE MEETING CODE
“JudgeJones”. IT IS RECOMMENDED THAT YOU DOWNLOAD THE FREE
GOTOMEETING APP ON EACH DEVICE THAT WILL BE USED TO CONNECT TO
A HEARING. CONNECTING VIA WEB BROWSER ONLY MAY LIMIT THE
AVAILABILITY OF SOME GOTOMEETING FEATURES.

ONCE CONNECTED TO GOTOMEETING, A PARTICIPANT MUST CLICK THE
SETTING ICON IN THE UPPER RIGHT CORNER AND ENTER YOUR NAME
UNDER THE PERSONAL INFORMATION SETTING.




                                   ii
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 3 of 38




                                                  TABLE OF CONTENTS

                                                                                                                                       Page

PRELIMINARY STATEMENT .....................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................3

     I.         CBL’S BUSINESS AND THE FIRST LIEN CREDIT FACILITY .............................3

     II.        CBL’S RESPONSE TO THE COVID-19 CRISIS ........................................................5

     III.       WELLS FARGO ALLEGES BASELESS DEFAULTS UNDER THE FIRST
                LIEN CREDIT AGREEMENT .....................................................................................8

     IV.        GOOD FAITH NEGOTIATIONS WITH STAKEHOLDERS AND THE
                RESTRUCTURING SUPPORT AGREEMENT ..........................................................9

     V.         WELLS FARGO ISSUES NOTICE OF ACCELERATION BASED ON
                MERITLESS ALLEGATIONS OF DEFAULT ..........................................................10

     VI.        WELLS FARGO PURPORTS TO EXERCISE REMEDIES, FORCING CBL
                INTO AN IMMEDIATE CHAPTER 11 FILING .......................................................11

ARGUMENT .................................................................................................................................14

     I.         INJUNCTIVE RELIEF AGAINST WELLS FARGO IS APPROPRIATE ................14

     II.        CBL IS LIKELY TO SUCCEED ON THE MERITS .................................................15

                A.        CBL did not default on the First Lien Credit Agreement’s Liquidity
                          Covenant ..........................................................................................................15

                B.        CBL did not default by failing to provide notice regarding a purported
                          breach of the Liquidity Covenant ....................................................................16

                C.        CBL did not make Restricted Payments in violation of the First Lien
                          Credit Agreement .............................................................................................17

                D.        CBL’s purported default related to certain interest payments was
                          waived by Wells Fargo Under the Forbearance Agreement ............................18

                E.        The Administrative Agent erroneously claims that CBL has “generally
                          not pa[id] its debts as such debts become due.”...............................................20

                F.        CBL did not fail to timely provide the Administrative Agent with a
                          compliance certificate ......................................................................................22

                                                                     iii
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 4 of 38




                G.        CBL did not default on the First Lien Credit Agreement when it
                          entered into a Restructuring Support Agreement with certain
                          bondholders ......................................................................................................22

                H.        The Administrative Agent is Barred by Laches from Seeking to
                          Exercise Remedies for Alleged Events of Default that Occurred
                          Months Prior ....................................................................................................23

     III.       THE COMPANY STANDS TO SUFFER IMMEDIATE AND
                IRREPARABLE HARM IN THE ABSENCE OF A STAY.......................................24

                A.        The Bank Lenders’ Exercise of Purported Remedies Will Irreparably
                          Harm the Company ..........................................................................................25

     IV.        THE BALANCE OF EQUITIES WEIGHS IN THE COMPANY’S FAVOR ...........28

     V.         A PRELIMINARY INJUNCTION IS IN THE PUBLIC INTEREST ........................29

CONCLUSION ..............................................................................................................................30




                                                                    iv
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 5 of 38




                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Allied Home Mortgage Corp. v. Donovan,
    830 F. Supp. 2d 223 (S.D. Tex. 2011) .....................................................................................25

Cartograf, S.A. de C.V. Titus Cargo LLC, No. 7:20-cv-00095, 2020 WL 3513253
   (S.D. Tex. Apr. 27, 2020) ........................................................................................................26

Daniels Health Sciences, L.L.C. v. Vascular Health Sciences, L.L.C.,
   710 F.3d 579 (5th Cir. 2013) ...................................................................................................25

Diecidue v. Russo,
   37 N.Y.S.3d 289 (2d Dep’t 2016) ......................................................................................23, 24

Dynamic Sports Nutrition, Inc. v. Roberts,
   No. H-08-1929, 2008 WL 2775007 (S.D. Tex. July 14, 2008) ...............................................27

Emerald City Mgmt., L.L.C. v. Kahn,
  624 Fed. App’x 223 (5th Cir. 2015) ........................................................................................28

In re Gervin,
    300 Fed. App’x. 293 (5th Cir. 2008) .......................................................................................29

Glob. Switching, Inc. v. Kasper,
   No. 06-cv-0412 (CPS), 2006 WL 385315 (E.D.N.Y. Feb. 17, 2006) .....................................28

In re Hidalgo Cty. Emergency Serv. Found.,
    No. 19-20497, 2020 WL 2029252 (Bankr. S.D. Tex. Apr. 25, 2020) .....................................29

ICEE Distributors, Inc. v. J&J Snack Foods Corp.,
   325 F.3d 586 (5th Cir. 2003) ...................................................................................................15

ING Real Estate Fin. (USA) LLC v. Park Ave. Hotel Acquisition LLC,
   No. 601860-2009, 26 Misc. 3d 1226(A) (N.Y. Sup. Ct. Feb. 24, 2010) .................................24

Janvey v. Alguire,
   647 F.3d 585 (5th Cir. 2011) ...................................................................................................25

In re OGA Charters, LLC,
    554 B.R. 415 (Bankr. S.D. Tex. 2016) ..................................................................14, 25, 28, 29



                                                                  v
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 6 of 38




Salon Adrian v. CBL & Associates Properties, Inc.,
   No. 2:16-CV-00206 ...........................................................................................................21, 22

In re Seatco, Inc.,
    259 B.R. 279 (N.D. Tex. Feb. 21, 2001)..................................................................................29

Suchodolski Associates, Inc. v. Cardell Financial Corp,
   No. 03-cv-4148 (WHP), 2003 WL 22909149 (S.D.N.Y. Dec. 10, 2003) ...............................27

Texas v. United States,
   328 F. Supp. 3d 662 (S.D. Tex. 2018) ...............................................................................15, 28

Truck Rent-A-Center, Inc. v. Puritan Farms 2nd, Inc.,
   41 N.Y.2d 420 (1977) ..............................................................................................................24

In re Yukos Oil Co.,
    320 B.R. 130 (Bankr. S.D. Tex. 2004) ........................................................................14, 25, 29

Statutes

11 U.S.C. § 105 ..............................................................................................................................14

11 U.S.C. § 362 ..............................................................................................................................14

11 U.S.C. § 541 ..................................................................................................................14, 15, 29

11 U.S.C. § 7065 ............................................................................................................................29




                                                                      vi
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 7 of 38




           CBL & Associates Properties, Inc. (the “REIT”) and its direct and indirect subsidiaries

that are debtors and debtors in possession in the above-captioned chapter 11 cases (the “Debtors”

and, together with the REIT’s non-Debtor direct or indirect subsidiaries “CBL” or the

“Company”) respectfully submits this Emergency Motion for an Order Granting a Temporary

Restraining Order and Preliminary Injunction Enjoining Wells Fargo’s Improper Exercise of

Remedies. 2 Through this Motion, CBL respectfully requests that this Court issue an order,

pursuant to section 362 of title 11 of the United States Code (the “Bankruptcy Code”), enforcing

the automatic stay and enjoining any and all action by Wells Fargo Bank, National Association

(“Wells Fargo” or “Administrative Agent”), as administrative agent for a group of secured bank

lenders (the “Bank Lenders”), through which it seeks to exercise or enforce any and all remedies

as against CBL and/or any of its assets in connection with alleged breaches and/or defaults of the

Senior Secured Credit Documents (as defined herein) (“Wells Fargo Action”). To the extent the

automatic stay does not apply, CBL respectfully requests that this Court exercise its powers

under section 105 of the Bankruptcy Code to preliminarily and permanently enjoin any Wells

Fargo Action to allow this Court to retain its exclusive jurisdiction over these Chapter 11 Cases

and prevent irreparable harm to CBL, the Debtors’ estates, and the reorganizational goals of the

Bankruptcy Code.

                                        PRELIMINARY STATEMENT

           In the face of the worst global pandemic in a century that saw the United States record its

steepest drop in economic output on record, Wells Fargo has sought to take advantage of this

societal and economic upheaval to the severe detriment of CBL. Relying on baseless allegations

of default, Wells Fargo seeks to justify a purported “acceleration” of over $1.1 billion in loans

2
    Unless noted otherwise, citations to “Ex. __” refer to the accompanying Declaration of Alfredo R. Pérez.




WEIL:\97689420\10\32626.0003
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 8 of 38




and the reckless exercise of “remedies” against CBL, including a purported takeover of certain of

its assets, including several subsidiaries that are debtors in these Chapter 11 Cases and own the

properties that secure the Bank Lenders’ loans (the “Credit Facility Properties”).             This

unauthorized and unlawful exercise of remedies on behalf of the Bank Lenders, if not

immediately restrained, would irreparably and severely jeopardize the operations of the Credit

Facility Properties and CBL’s chances of a successful reorganization.

       As COVID-19 began spreading across the country in March, leaving economic turmoil in

its wake, shopping mall owners like CBL, many of which had endured a slow downward spiral

for years, faced an unprecedented and multifaceted threat to their business with tenants filing for

bankruptcy protection at a break-neck pace. Despite these enormous challenges, CBL worked

diligently to ensure that it continued to make every payment to Wells Fargo and comply with the

terms of the First Lien Credit Agreement (as defined herein) governing its First Lien Credit

Facility (as defined herein) administered by Wells Fargo. As CBL considered its strategic

options, including a chapter 11 restructuring, it in good faith continuously negotiated with its key

stakeholders, including Wells Fargo and the Bank Lenders and their advisors, with the goal of

reaching a consensual resolution. Apparently dissatisfied that CBL first reached agreement on a

comprehensive restructuring transaction with a group of unsecured bondholders holding in

excess of 55% of the Company’s unsecured notes, Wells Fargo first sought negotiation leverage

against CBL in August 2020 (despite the alleged default having occurred months prior) by

calling for the immediate repayment of over $1.1 billion in loans under the guise of meritless

alleged defaults under the First Lien Credit Agreement. It then lay in wait for two additional

months until, once again, evidently displeased with a recent offer proposed by the bondholders, it

decided to pounce, this time in the form of a purported exercise of “remedies,” including



                                                 2
         Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 9 of 38




exercising Powers of Attorney to seize control of certain CBL subsidiaries that own the Credit

Facility Properties. This included sending nearly 400 letters to over 200 tenants at the Credit

Facility Properties directing them to begin paying rent directly to Wells Fargo. Wells Fargo’s

unlawful conduct has created chaos and confusion for CBL’s tenants and forced CBL to file for

bankruptcy on an accelerated timeline, and, if not immediately restrained, threatens to jeopardize

the success of these Chapter 11 Cases.

       Injunctive relief pending adjudication of the issues in dispute is essential here because it

will protect CBL from further imminent, irreparable harm—destruction of its business, loss of

control of the company, loss of goodwill, and threats to business operations. While this is a

matter critical to the successful reorganization of the Company, leaving things as they were

before Wells Fargo’s precipitous conduct, and what the tenants were used to, until the issues are

decided will not impact Wells Fargo or the Bank Lenders for whom it acts, who will be in

exactly the same position to pursue remedies if the issues are decided in its favor. This is

precisely the type of scenario that warrants injunctive relief.

                                  FACTUAL BACKGROUND

I.     CBL’S BUSINESS AND THE FIRST LIEN CREDIT FACILITY

       CBL is a self-administered and self-managed real estate investment trust whose stock is

traded on the New York Stock Exchange. See Declaration of Farzana Khaleel in Support of

Debtors’ Emergency Motion for Entry of a Temporary Restraining Order and for a Preliminary

Injunction (“Khaleel Decl.”) ¶ 3. CBL owns, develops, acquires, leases, manages, and operates

regional shopping malls, open-air and mixed-use centers, outlet centers, associated centers,

community centers, offices, and other properties. Id. CBL wholly owns approximately 66

properties, owns joint venture interests in approximately 33 properties, and manages



                                                  3
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 10 of 38




approximately eight properties. Id. CBL primarily derives rental revenue from leases from retail

and non-retail tenants occupying the aforementioned centers. Id.

           In January 2019, the Company entered into a credit agreement (the “First Lien Credit

Agreement”, and together with the Collateral Agreement and Pledge Agreement, the “Senior

Secured Credit Documents”) for a new $1.185 billion senior secured credit facility (the “First

Lien Credit Facility”), which includes a $685,000,000 revolving credit facility (the “Revolver”)

and a $500,000,000 term loan. Id. ¶ 4. The First Lien Credit Facility is secured by a portfolio of

approximately 22 properties (the “Credit Facility Properties”). Ex. A at 1, Schedule 1.1(a);

Khaleel Decl. ¶ 4. The First Lien Credit Agreement contains various restrictive covenants

including a liquidity covenant (the “Liquidity Covenant”), which provides that aggregate

amounts of unrestricted cash of “Cash Equivalents” (a defined term under the First Lien Credit

Agreement) that constitute proceeds of the revolving loans may not exceed $100,000,000 at any

time. Ex. A at 109 (Article X, Section 10.1(i)). The First Lien Credit Agreement also contains

default and cross-default provisions. Id. at 115 (Article XI, Section 11.1).

           In the case of a valid Event of Default 3 under the First Lien Credit Agreement, the

Administrative Agent may accelerate payment of outstanding debt and terminate the First Lien

Credit Facility. Id. at 119–20 (Article XI, Section 11.2) (identifying acceleration and termination

of facilities as a remedy upon and Event of Default).

           Since the effective date of the First Lien Credit Agreement, CBL has continuously

complied with all of its obligations thereunder, including without limitation, making payments of

interest, amortization and fees of over $130 million, and all other amounts properly due and

owing. Khaleel Decl. ¶ 5. There have never been, nor are there now, any alleged monetary

defaults by the Company with respect to the First Lien Credit Facility.

3
    Capitalized terms not defined herein are defined as set forth in the First Lien Credit Agreement.

                                                             4
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 11 of 38




II.        CBL’S RESPONSE TO THE COVID-19 CRISIS

           On March 13, 4 President Trump issued an executive order declaring a national

emergency in the United States concerning the COVID-19 outbreak. 5 Countries all over the

world closed their borders, and domestically, local governments began enacting preventative

measures to defend against the virus. Such measures included issuing states of emergency,

shutting down local businesses, and directing that citizens follow “stay-at-home” orders. CBL,

as the owner of various shopping malls and retail locations, faced substantial hardship. While

prospective customers wisely chose to remain at home to prevent the spread of this deadly virus,

retail shopping came to a literal halt. CBL’s tenants faced declining revenues and record

numbers filed for bankruptcy, causing substantial losses for CBL. CBL and its tenants were not

alone—the global economy was in a free fall. The Dow Jones Industrial Average dropped nearly

40% between February and March, echoing the crippling of the economy that occurred during

the 2008 global financial crisis. 6

           Like many companies seeking to navigate the economic crisis fueled by the pandemic, in

March, CBL faced an urgent need to draw on available lines of credit to procure the liquidity

necessary to continue to operate its business. Khaleel Decl. ¶ 8. Due to extraordinary market

conditions precipitated by the pandemic, over the course of twenty four hours, from late

Thursday to late Friday March 19-20, CBL—after delivering the requisite notices to Wells

Fargo—drew down $280 million that was available under the First Lien Credit Facility to ensure


4
    Unless otherwise noted, the dates stated herein refer to the year 2020.
5
 https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-
coronavirus-disease-covid-19-outbreak/ (last accessed November 1, 2020).
6
 https://finance.yahoo.com/quote/%5EDJI/history/ (last accessed November 1, 2020) (historical stock prices of the
Dow Jones Industrial Average, reflecting a high of $29,568.57 on February 12, 2020, and a low of $18,213.65 on
March 23, 2020.)


                                                             5
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 12 of 38




that it had funds necessary to operate its business and weather this unprecedented storm. Id. ¶

10. Aware that a Liquidity Covenant in the First Lien Credit Agreement does not permit CBL to

hold unrestricted cash proceeds of the revolving loan under the First Lien Credit Agreement in

excess of $100 million at any time (to avoid hoarding of cash), CBL had planned to immediately

invest $180 million of the funds in longer term Treasury Notes, as permitted under the First Lien

Credit Agreement, so as to be under the threshold. Id.

        On Thursday, March 19 at 4:00 p.m. Eastern Time, within an hour of its receipt of

approximately $180 million, CBL transferred $100 million of the proceeds to Goldman Sachs

(“Goldman”), having previously instructed Goldman to purchase Treasury Notes with a maturity

of more than one year. Id. ¶ 11. Goldman, one of the largest investment banks in the world,

indicated that it was unable to open a Treasury Account due to certain regulatory restrictions and

required a week to execute on a treasury purchase. Id. CBL scrambled to find another banker

who might be able to execute the transactions and was informed by Jefferies, another investment

bank, that it could open an account on an expedited basis and make the investments no later than

Monday, March 23. Id. On Friday, March 20, pursuant to the March 17 three-day notice of a

$100 draw, CBL received an additional $100 million from the First Lien Credit Facility and

within an hour transferred a total of $180 million to Jefferies with the intention of investing these

funds in United States Treasury Notes, which would have left CBL with the permitted $100

million in unrestricted cash. Id. ¶ 12. Because the markets were closed for the day, Jefferies

could not start its efforts until the next business day. Id.

        On Monday, March 23, Jefferies worked throughout the day trying to purchase Treasury

Notes on behalf of CBL but was thwarted by skyrocketing demand in the market. Id. ¶ 13.

Every time Jefferies identified a potential option, the treasuries were sold before Jefferies could



                                                   6
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 13 of 38




buy them. Id. Given these unprecedented circumstances caused by upheaval in the markets, on

Friday, March 20 and again on Monday, March 23, CBL’s Executive Vice President – Chief

Financial Officer and Treasurer, Farzana Khaleel, contacted Wells Fargo Managing Director

Scott Solis—CBL’s principal contact at Wells Fargo who had worked with CBL for years—and

explained the difficulty CBL was encountering trying to invest the excess cash. Id. ¶ 14. Mr.

Solis acknowledged the challenge created by the market conditions and assured Ms. Khaleel that

he understood CBL’s difficulties and said that CBL should do its best given the circumstances.

Id. Given this assurance, CBL understood that it was not in default and had no expectation that

Wells Fargo would subsequently allege default based on these circumstances and call in the

billion dollar loan for immediate payment. Id. On Tuesday, March 24, Jefferies succeeded in

investing most of the $180 million by purchasing $154 million in Treasury Notes for CBL. Id. ¶

15. CBL deposited the remaining approximately $26 in its account for necessary business

expenses. Id. By April 2, CBL had used the majority of the funds in excess of this amount to

cover its operations, service its debts, make its payroll and pay certain taxes and was then in full

compliance with the First Lien Credit Agreement. Id. In other words, it did not hoard the funds

but, to the contrary, used them for permitted purposes in order to sustain CBL’s business

operations.

       On March 31, the fiscal quarter closed, and CBL’s auditor, Deloitte Touche Tohmatsu

Limited (“Deloitte”), began its work on a 10-Q due to be filed on June 5. Id. ¶ 16. In May, after

reviewing CBL’s most recent Compliance Certificate,                Deloitte advised CBL that

notwithstanding the assurances provided by Wells Fargo, CBL should obtain a written waiver to

ensure that Wells Fargo would not allege that CBL was non-compliant with the Liquidity

Covenant during the few days in question back in March at the height of the market meltdown.



                                                 7
             Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 14 of 38




Id.     Although believing that no default had occurred, or that any default that may have

technically existed was cured or excused by Wells Fargo, on May 15, at Deloitte’s

recommendation Ms. Khaleel sent an email to Mr. Solis requesting a waiver consistent with their

discussion in March. Id. ¶ 17. Mr. Solis never responded. Id. Instead, on May 26, over ten

days later, notwithstanding its earlier assurances to CBL, and CBL’s swift action, Wells Fargo

sent CBL a Notice of Default alleging that CBL breached the Liquidity Covenant, breached a

related provision regarding the obligation to provide notice of a breach, and failed to timely

provide a Compliance Certificate. See Ex. B.

             Consistent   with   Company    practice       of   generally   deferring   to   the   auditor’s

recommendations and taking a conservative approach, at the recommendation of Deloitte in light

of the Notice of Default letter, CBL included language in its 10-Q regarding the brief period of

alleged non-compliance with the Liquidity Covenant and alleged default that Wells Fargo

previously led CBL to believe would not be a basis for action against CBL. See Ex. C at 63;

Khaleel Decl. ¶ 18. On June 9, CBL responded to the Administrative Agent’s Notice of Default

Letter and disputed the alleged defaults described therein. See Ex. D.

III.         WELLS FARGO ALLEGES BASELESS DEFAULTS UNDER THE FIRST LIEN
             CREDIT AGREEMENT

             In addition to the purported defaults stemming from the alleged breach of the Liquidity

Covenant, Wells Fargo has concocted a laundry list of other alleged defaults, claiming that (1)

CBL made Restricted Payments (as defined in the First Lien Credit Agreement) in violation of

the First Lien Credit Agreement, see August 6, 2020 Notice of Additional Defaults (the “August

6 Letter”); 7 (2) CBL failed to make certain interest payments to other parties, see August 6




7
    Ex. H.

                                                       8
            Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 15 of 38




Letter; 8 (3) by allegedly missing two interest payments to other parties and failing to make a

payment in connection with an unrelated class action settlement, CBL purportedly violated an

Event of Default provision that is triggered if a borrower “generally” does not pay its debts, see

August 6 Letter; 9 and (4) CBL purportedly defaulted under the First Lien Credit Agreement by

entering into a Restructuring Support Agreement with certain bondholders, see August 19, 2020

Notice of Default (the “August 19 Letter”). 10 CBL responded to each of these letters disputing

and refuting the allegations. Ex. F; Ex. O. Wells Fargo clearly hopes that by throwing enough

alleged defaults at CBL and purporting to assume control of its assets despite lacking any

authority to do so, it can force a better deal for itself in CBL’s restructuring. As detailed below,

each of these alleged defaults is meritless. See infra at 15–24.

IV.         GOOD FAITH NEGOTIATIONS WITH STAKEHOLDERS AND THE
            RESTRUCTURING SUPPORT AGREEMENT

            Since May 2020, CBL and its advisors have engaged with an ad hoc group representing

the majority of its unsecured bondholders (the “Ad Hoc Bondholder Group”) and the Bank

Lenders for whom Wells Fargo acts as Administrative Agent and their respective advisors on a

comprehensive capital restructuring. Khaleel Decl. ¶ 23. In late June and early July, CBL

entered into forbearance agreements with the Ad Hoc Bondholder Group with respect to

approximately $12 million and $19 million of cash interest payments that came due on June 1

and June 15, respectively, on CBL’s unsecured notes. Id. CBL also entered into a forbearance

agreement with the Bank Lenders with respect to a cross-default under the First Lien Credit

Facility triggered by the missed interest payments on the notes. Id. ¶ 24. The forbearance

agreements were each extended multiples times by the Ad Hoc Bondholder Group and the Bank


8
  Ex. H.
9
  Ex. H.
10
   Ex. K.

                                                 9
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 16 of 38




Lenders to facilitate further negotiations. Id. On August 5, prior to the expiration of the

forbearance agreements, CBL made the previously missed June 1 and June 15 interest payments

on the unsecured notes, resulting in termination of those forbearance agreements. Id. During

and after the forbearance period, negotiations continued with both the Ad Hoc Bondholder

Group and the Bank Lenders. See id ¶ 25.

       On August 19, CBL advised Wells Fargo, and then announced publicly, that it entered

into a restructuring support agreement (the “RSA”) with the Ad Hoc Bondholder Group intended

to significantly strengthen its balance sheet and organization. Id. ¶ 26. Included in Wells

Fargo’s laundry list of claims is the incorrect assertion that entering into the RSA constituted an

Event of Default. See Ex. K at 2.

V.     WELLS FARGO ISSUES NOTICE OF ACCELERATION BASED ON
       MERITLESS ALLEGATIONS OF DEFAULT

       As soon as Wells Fargo learned that CBL had reached a deal with the Ad Hoc

Bondholder Group, it pulled the trigger and launched its Notice of Acceleration on August 19,

demanding immediate accelerated payment of over $1.1 billion and terminating certain credit

commitments provided for in the First Lien Credit Agreement. Ex. E. Indeed, the ink on the

RSA between CBL and the Ad Hoc Bondholder Group had hardly dried before Wells Fargo

served the Notice of Acceleration on CBL. Having sat quietly for months, Wells Fargo’s sudden

move to claim entitlement to a draconian remedy against CBL immediately after it had reached

an agreement with another constituency of stakeholders was a naked attempt to gain leverage at

the negotiating table that recklessly and needlessly put CBL in imminent peril. See Khaleel

Decl. ¶¶ 27–28, 31.

       The Notice of Acceleration also carried with it the threat of other enforcement remedies,

including (i) a purported takeover of the Board of Directors of certain CBL subsidiaries; (ii) the


                                                10
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 17 of 38




immediate appointment of a receiver “without notice of any kind whatsoever;” (iii) the exercise

all voting powers pertaining to the pledged collateral and the right to sell CBL’s equity and (iv)

revoking rights to collect rents and revenues. Id. ¶ 32.   Acceleration also threatened to impact

other loan agreements CBL has with third parties. Id. ¶ 33. For example, provisions in the

Company’s Senior Unsecured Notes authorize cross-default upon acceleration or certain defaults

on loans with other lenders. Id. In addition, a number of property level loan agreements contain

cross-default provisions that are triggered upon an acceleration and which provide those other

lenders remedies against CBL, including foreclosure on the Credit Facility Properties. Id. ¶ 34.

        CBL immediately responded to the Notice of Acceleration disputing its efficacy and

requesting that the Administrative Agent rescind the notice immediately. Ex. F. CBL expressed

its interest in continuing to work with the Bank Lenders cooperatively to negotiate a resolution in

good faith, while simultaneously allowing all parties to reserve their rights. See id. Although

the Administrative Agent refused to rescind the Notice of Acceleration, it again went into

hibernation. See Ex. G.

VI.    WELLS FARGO PURPORTS TO EXERCISE REMEDIES, FORCING CBL
       INTO AN IMMEDIATE CHAPTER 11 FILING

       Notwithstanding the Notice of Acceleration, which was issued erroneously and in bad

faith, CBL has continuously engaged with the Bank Lenders in good faith and has stated publicly

that it intends to continue collaborative negotiation to reach consensus among its stakeholders.

See Khaleel Decl. ¶ 36; August 19, 2020 – RSA Press Release (available at

https://www.cblproperties.com/restructuring). Upon executing the RSA, the Company and the

Ad Hoc Bondholder Group focused their efforts on negotiations with the Bank Lenders in an

effort to reach a tripartite agreement among the Company, the Ad Hoc Bondholder Group and

the Bank Lenders over the terms of a fully consensual restructuring. Khaleel Decl. ¶ 36. In fact,

                                                11
           Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 18 of 38




despite wrongfully using the Notice of Acceleration as a negotiation tactic, Wells Fargo

continued to negotiate with CBL on a potential global resolution and gave no indication that it

would seek to enforce any of the remedies it claimed it had. Id. ¶ 35.

           On October 13, 2020, the members of the Ad Hoc Bondholder Group executed

confidentiality agreements and became “restricted” to negotiate directly with the Bank Lenders.

Id. ¶ 37. On October 27, 2020, the Ad Hoc Bondholder Group’s advisors sent a restructuring

term sheet to the Administrative Agent’s advisors that the Bank Lenders apparently found

offensive. Id. Instead of responding with a counterproposal, under cover of darkness, the Bank

Lenders abruptly cut short the negotiation process and purported to exercise remedies, including

proxy rights, to take control of the Credit Facility Properties and implement governance changes

at certain of the REIT’s subsidiaries that own the Credit Facility Properties. Id. ¶ 37. The timing

of Wells Fargo’s Notice of Acceleration and Notice of Exercise of Remedies makes clear that it

is acting in bad faith and using these tactics to pressure CBL in restructuring negotiations.

           Specifically, on October 28, 2020 and with no prior notice—despite the fact that over

seven months had passed since the alleged defaults and over two months had passed since the

Administrative Agent sent the Notice of Acceleration—the Company received a number of

documents from the Administrative Agent, including 1) a Notice of Exercise of Remedies (see

Khaleel Decl. Ex. A) under the Collateral Agreement 11 and the Pledge Agreement 12, 2) a

Revocation of License to Collect Rents (see Khaleel Decl. Ex. B), 3) Joint Written Consents for

multiple of the Company’s subsidiaries which own the Credit Facility Properties purporting to

take a number of actions, including transitioning leadership of those entities to Wells Fargo (see

Khaleel Decl. Ex. C), and 4) over 400 Tenant Direction Letters purporting to direct tenants of the


11
     See Ex. N.
12
     See Ex. L.

                                                 12
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 19 of 38




Credit Facility Properties, effective immediately, to stop paying rent to CBL’s subsidiaries which

own and operate those Credit Facility Properties and instead to pay rent directly to the

Administrative Agent (see Khaleel Decl. Ex. D).

       The malls still of course need to be operated and CBL needs the rents to pay for those

operations. Khaleel Decl. ¶ 42. But Wells Fargo’s letters make no accommodation for those

operational expenses or for the fact that someone has to actually operate the properties. Id.

Wells Fargo clearly did not think things through before it acted in anger.

       Those notices stated, among other things, that the Administrative Agent purportedly was

(i) electing to exercise all voting rights and all other ownership rights in respect of all Credit

Facility Properties; (ii) revoking the Company’s right to collect rents and that the Company had

three (3) days to instruct its tenants to pay rent directly to the Administrative Agent; and (iii)

removing the manager and officers from the governing boards of the Credit Facility Properties

and appointing itself as manager via a joint written consent. Id. ¶ 39. Most ominously, the joint

written consents purport to strip the governing boards of the Credit Facility Properties of the

authority to file any bankruptcy petition without the consent of the Administrative Agent thereby

exposing the Company—and its collective creditors—to the mercy of the Bank Lenders. Id.

       This unfortunate development left the Company no choice but to commence these

Chapter 11 Cases on an accelerated timeline to protect the Company, its stakeholders and its

properties. Id. ¶ 43. While the Company intended to have a deliberate and thoughtful entry into

chapter 11, it was left to scramble for an emergency filing over a weekend due to the entirely

unlawful, unnecessary, and unprovoked conduct of the Administrative Agent. See id.




                                                13
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 20 of 38




                                          ARGUMENT

I.     INJUNCTIVE RELIEF AGAINST WELLS FARGO IS APPROPRIATE

       The automatic stay prohibits “all entities” from taking any “act” to “exercise control over

property of the estate.” 11 U.S.C. § 362(a)(3). For the reasons set forth herein, the Credit

Facility Properties and rental incomes derived therefrom are “property of the estate.” See 11

U.S.C. § 541. Given Wells Fargo’s contention that it now owns the Credit Facility Properties,

the Court should issue an order enforcing the automatic stay and making plain that Wells Fargo

(and those for which it acts) is enjoined from exercising control over the Credit Facility

Properties, at least until the pendency of this adversary proceeding.

       An injunction is also appropriate under section 105 of the Bankruptcy Code, under which

the Court may “issue any order, process, or judgment that is necessary or appropriate to carry out

the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a). “A preliminary injunction seeks

to ‘prevent irreparable injury so as to preserve the court’s ability to render a meaningful decision

on the merits.’” In re OGA Charters, LLC, 554 B.R. 415, 424 (Bankr. S.D. Tex. 2016) (quoting

Miss. Power & Light Co. v. United Gas Pipe Line, 760 F.2d 618, 621 (5th Cir. 1985)). This

Court has the power to issue a temporary restraining order and preliminary injunction pursuant to

11 U.S.C. § 105(a), and in making that determination “must consider the traditional inquiries

which have a bearing on preliminary injunctions issued pursuant to [Fed. R. Civ. P.] 65." In re

Yukos Oil Co., 320 B.R. 130, 135 (Bankr. S.D. Tex. 2004) (citing Feld v. Zale Corp., 62 F.3d

746 (5th Cir. 1995)). To obtain such relief, a party seeking a preliminary injunction “must

establish [1] that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable

harm in the absence of a preliminary relief, [3] that the balance of equities tips in his favor, and

[4] that an injunction is in the public interest.” In re OGA Charters, 554 B.R. at 424 (quoting

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). If a plaintiff is able to show

                                                 14
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 21 of 38




that it has a “strong likelihood” to meet, either, the success on the merits prong or the irreparable

harm prong, “then the opposite factor may be subject to a lower standard.” Id. at 424–25

(quoting Canal Authority of State of Fla. v. Callaway, 489 F.2d 567, 576–77 (5th Cir. 1974)).

II.    CBL IS LIKELY TO SUCCEED ON THE MERITS

       A plaintiff must only “show a likelihood of success on the merits rather than actual

success” to be successful in a preliminary injunction. ICEE Distributors, Inc. v. J&J Snack

Foods Corp., 325 F.3d 586, 596 n.34 (5th Cir. 2003) (quoting Amoco Prod. Co. v. Village of

Gambell, 480 U.S. 531, 546 n.12 (1987)). To do so, “the plaintiff must present a prima facie

case but need not show a certainty of winning.” Texas v. United States, 328 F. Supp. 3d 662,

710 (S.D. Tex. 2018) (internal citations omitted).

       Here, CBL is likely to succeed on the merits because each of the Administrative Agent’s

claims of default on which it bases its Notice of Acceleration and purported exercise of remedies

relies on a misreading or flawed interpretation of the First Lien Credit Agreement and/or

misapprehension of the facts and therefore lacks any legal foundation. The Bank Lenders have

no authority to exercise any remedies against CBL or its assets, which remain property of the

Debtors’ estate. See 11 U.S.C. § 541(a).

       A.      CBL did not default on the First Lien Credit Agreement’s Liquidity
               Covenant

       Wells Fargo alleges that CBL breached the Liquidity Covenant of the First Lien Credit

Agreement by allowing aggregate unrestricted cash drawn from the First Lien Credit Facility to

exceed $100 million. See, e.g., Ex. B. But, as discussed above, CBL purchased the necessary

investments following its draws on March 19 and 20 as soon as the unprecedented market

volatility permitted. Khaleel Decl. ¶¶ 10–12. Furthermore, when the difficulty of placing the

cash in two-year Treasury Notes became apparent, even for the likes of Goldman, CBL


                                                 15
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 22 of 38




immediately notified Wells Fargo and was led to believe that Wells Fargo understood that there

was no default. Id. ¶ 14. CBL did not hold cash in excess of the $100 million threshold to the

detriment of Wells Fargo and was not hoarding cash—which is the reason the covenant exists in

the first place. Id. ¶ 15. Rather, CBL was lifting heaven and earth to find, and ultimately very

quickly found, investments that satisfied the covenant and otherwise—within days—used funds

for the precise purpose for which they were intended: to sustain its essential business operations.

Id.

       Although CBL’s June 5 10-Q referenced a default of the Liquidity Covenant, which

Wells Fargo no doubt will repeatedly reference, Deloitte recommended that CBL include this

language because Wells Fargo had served a Notice of Default. Id. ¶ 18. The 10-Q in no way

reflects CBL’s agreement with the claims alleged in the Notice. Id. As clearly stated just a few

days later in its letter response to the Notice of Default, CBL disputes it breached the Liquidity

Covenant. See Ex. D.

       B.      CBL did not default by failing to provide notice regarding a purported
               breach of the Liquidity Covenant

       Wells Fargo has further alleged that CBL’s failure to provide notice of the alleged breach

of the Liquidity Covenant constitutes an independent default. See Ex. B at 2. Section 9.4(j)(i) of

the First Lien Credit Agreement requires “prompt notice of the occurrence of any Default of

Event of Default.” Ex. A at 9.4(j)(i). However, as discussed above, CBL promptly notified the

Administrative Agent that CBL was having difficulty securing long-term investments for money

it had drawn, and the Administrative Agent assured CBL that it should simply do its best to place

the investment. Khaleel Decl. ¶ 14. Wells Fargo has no legitimate basis for claiming that CBL

is in breach of this notice provision.




                                                16
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 23 of 38




       C.      CBL did not make Restricted Payments in violation of the First Lien Credit
               Agreement

       Wells Fargo also alleges that CBL made certain Restricted Payments, as defined in the

First Lien Credit Agreement, in contravention of that agreement. See Ex. H at 1. Wells Fargo is

wrong. Indeed, Wells Fargo’s claim is premised entirely on the irrational argument that CBL’s

payment of standard dividends, which it has made in the exact same fashion for years, suddenly

constitutes a breach of the First Lien Credit Agreement. Khaleel Decl. ¶ 29.

       Pursuant to Section 10.1(k)(ii) of the First Lien Credit Agreement:

        “So long as no Default or Event of Default exists or would result therefrom, the
       Borrower may pay cash dividends to the Parent and other holders of partnership
       interests in the Borrower with respect to any fiscal year ending during the term of
       this Agreement to the extent necessary for the Parent to distribute, and the Parent
       may so distribute, cash dividends to its shareholders in an aggregate amount not
       to exceed the greater of (x) the amount required to be distributed for the Parent to
       remain in compliance with Section 8.12. or (y) ninety-five percent (95%) of Funds
       From Operations.” Ex. A at 10.1(k)(ii).

       First, no Default or Event of Default existed at the time of making such Restricted

Payments. Second, even to the extent one did exist, the clear intent of this provision is to permit

CBL to make (i) any Restricted Payments so as to maintain its real estate investment trust status

and (ii) any additional Restricted Payments utilizing the 95% of FFO basket. The language “to

the extent necessary” speaks only to the Restricted Payment required to be made between CBL

and the REIT (CBL’s “Parent”) in order for the REIT to make the Restricted Payments permitted

by the provision. To that point, the provision permits CBL to pay cash dividends directly to

holders of partnership interests in CBL. As such, the language “to the extent necessary” does not

qualify the entirety of the provision. A conclusion that Restricted Payments using the 95% of

FFO basket may only be made “if necessary” is a clear misreading of the provision — and also

inconsistent with market convention for similar First Lien Credit Agreements.



                                                17
         Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 24 of 38




        Moreover, the same Restricted Payments provision has been included in prior iterations

of credit facilities between CBL and Wells Fargo since at least November 2012, and CBL has

not altered the method in which payments have been made to the Parent and other holders of

partnership interests in CBL during this period. Khaleel Decl. ¶ 29. Notwithstanding this known

practice, and the fact that the First Lien Credit Facility was renewed in January 2019, Wells

Fargo has never before made any mention, let alone objection or contention, that any such

Restricted Payments made pursuant to this provision violated the First Lien Credit Agreement.

Presumably if Wells Fargo had an issue with this practice, it would have said something in the

context of the renewal just last year. Id.

        D.     CBL’s purported default related to certain interest payments was waived by
               Wells Fargo Under the Forbearance Agreement

        Wells Fargo further alleges that CBL is in default of the First Lien Credit Agreement for

its failure to make certain interest payments to other parties—the unsecured bondholders—that

were due in June. See Ex. H at 3. This argument ignores the critical fact that CBL has since

made the payments in full, thus curing any alleged default, and that Wells Fargo entered into a

Forbearance Agreement that included a provision waiving any such Event of Default to the

extent that either (1) CBL obtained a waiver of such payment default from the trustee for the

bondholders, or (2) CBL pays the missed interest payments and as a result thereof the notes

could be not be accelerated in accordance with the terms of the indenture. Khaleel Decl. ¶ 24;

Ex. I at 3.

        The Administrative Agent asserts that the conditions of waiver were not satisfied

“because, among other reasons, such payment defaults have not been waived by the trustee under

the 5.95% Senior Unsecured Notes and the 5.25% Senior Unsecured Notes and further, can still

be cause for acceleration under the terms of the applicable indentures.” See Ex. H at 2. But, as


                                               18
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 25 of 38




Wells Fargo is well-aware, the alleged default on the First Lien Credit Facility was waived upon

the payment of the applicable interest payments, as a result of which the bondholders explicitly

agreed to “rescind and cancel any such acceleration.” See Ex. M at Section 4.03. In addition,

pursuant to Section 502 of the indenture governing the Senior Unsecured Notes, the trustee or

holders of not less than 25% in aggregate principal amount of the applicable series of Senior

Unsecured Notes may only accelerate such notes if an event of default has occurred “and is

continuing.” See Ex. J at 45.

       The subsequent payment of the relevant interest payments on the Senior Unsecured Notes

on August 5 cured any prior Event of Default related thereto, and the bondholders have

acknowledged that the Events of Default related to the June payments “are no longer

continuing.” See Ex. M at Section 4.03. Accordingly, pursuant to the plain meaning of Section

502 of the indenture governing the Senior Unsecured Notes, neither the trustee nor the holders of

Senior Unsecured Notes have any right to accelerate the applicable Senior Unsecured Notes.

       Moreover, even if some bondholders or the trustee on the Senior Unsecured Notes might

claim an acceleration—none have—the bondholders who are parties to the RSA consist of more

than a majority in aggregate principal amount of each of the Senior Unsecured Notes and have

agreed in the RSA to direct the trustee to rescind any acceleration of the applicable Senior

Unsecured Notes arising from the prior Event of Default relating to the interest payments to the

extent any may be attempted. See Ex. M at Section 4.03.

       Given that the missed interest payments have been cured and that the parties who were

owed the money are not claiming a default, Wells Fargo’s claim that the delayed payments to

these other parties constitute an Event of Default that can serve as the basis for its Notice of

Acceleration is meritless.



                                               19
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 26 of 38




       E.      The Administrative Agent erroneously claims that CBL has “generally not
               pa[id] its debts as such debts become due.”

       The Administrative Agent has alleged that CBL is in default of the First Lien Credit

Agreement under Section 11.1(e)(B), which states that it shall be an Event of Default if CBL

“shall generally not pay its debt as such debts become due.” See Ex. H at 2; See Ex. A at

11.1(e)(B). The Administrative Agent points to two instances of alleged payments not being

made to support its contention that CBL “generally” does not pay its debts.         Even if the

allegations were true, which they are not, they come nowhere close to satisfying the standard

contemplated by this provision.

       Wells Fargo points to the missed interest payments (the “Noteholder Payments”) as

purported evidence that CBL has not been paying its debts as they come due. That, however,

does not constitute a failure to “generally” pay its debts as such debts become due. A failure to

make certain, limited payments, including the Noteholder Payments, is covered by the “Cross-

Default” provision in Section 11.1(d) of the First Lien Credit Agreement. See Ex. A at 11.1(d).

The question of whether a borrower has “generally not pa[id] its debts as such debts become

due,” on the other hand, is intended to be a test for determining insolvency, which is why it is

included as a prong in the Event of Default section entitled “Voluntary Bankruptcy Proceeding”

under Section 11.1(e)(B) of the First Lien Credit Agreement.        Id.   That provision has no

application to this alleged default.

       Moreover, the timing of the applicable interest payments under the Senior Unsecured

Notes was a product of discussions with both the Ad Hoc Bondholder Group and the

Administrative Agent leading up to, and contemplated by, the Forbearance Agreement, the sole

purpose of which was to grant a forbearance with respect to any Events of Default caused by the

Notes Payment Default. Khaleel Decl. ¶ 24. To that end, the Forbearance Agreement referenced


                                               20
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 27 of 38




only the Event of Default under Section 11.1(d), namely, the “Cross Default.” See Ex. I at 2. At

no time during such discussions, or otherwise, did Wells Fargo assert that the Noteholder

Payments triggered an Event of Default under the First Lien Credit Agreement other than that

specifically relating to the cross Event of Default under Section 11.1(d). See Ex. A at 11.1(d).

       Further, as discussed above, pursuant to the terms of the Forbearance Agreement, given

that CBL subsequently paid the applicable missed interest payments, such payment resulted in a

waiver by the Bank Lenders of the cross Event of Default under the First Lien Credit Agreement.

It is undisputed that the Company made the interest payments on August 5. Thus, Wells Fargo is

attempting to assert an Event of Default relating to the late interest payments after the payments

were made. This smacks of bad faith.

       The Administrative Agent also asserts that CBL has “generally not paid its debts as such

debts become due” because CBL allegedly did not make a settlement payment in connection

with an action in Florida (the “Salon Adrian Case”). See Ex. H at 2. Yet, there could be no

Event of Default in the Salon Adrian Case, Salon Adrian v. CBL & Associates Properties, Inc.,

No. 2:16-CV-00206, M.D. Fla. (Mar. 16, 2016), because there was no specific time when

payments were due under the applicable settlement agreement. The only “documents filed” in

the Salon Adrian Case since the filing of the settlement agreement is a motion entitled “The

Class’ Expedited Motion to Enforce the Settlement Agreement,” filed on March 30 (“March 30

Motion”). Id. at Dkt. 341.

       While the Administrative Agent relies on the March 30 Motion for its allegations of

default, this was nothing more than a demand by the plaintiffs for the Court to set dates for

certain payments referenced in a settlement agreement. And, most significantly, Wells Fargo—

either intentionally or negligently—failed to note that the March 30 Motion was voluntarily



                                                21
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 28 of 38




withdrawn by the plaintiffs that very same day it was filed. Id. at Dkt. 342. Moreover, all

payments previously required of CBL under the settlement agreement in the Salon Adrian Case

have been timely made and there has been no notice of any default received by CBL, nor any

default by CBL, under that agreement. The Administrative Agent’s assertion that CBL has

defaulted under the referenced settlement agreement is baseless.

       F.      CBL did not fail to timely provide the Administrative Agent with a
               compliance certificate

       Adding to the list, Wells Fargo also wrongfully alleges that CBL failed to provide it with

a compliance certificate by May 22, as required under the First Lien Credit Agreement. See Ex.

B at 2. In fact, CBL provided Wells Fargo with its compliance certificate on May 18. Indeed,

CBL has timely provided Wells Fargo with compliance certificates as a matter of course

throughout the term of the First Lien Credit Agreement, as well as under prior First Lien Credit

Agreements with the Administrative Agent.         This allegation of breach is, therefore, also

groundless.

       G.      CBL did not default on the First Lien Credit Agreement when it entered into
               a Restructuring Support Agreement with certain bondholders

       Finally, in retaliation for CBL reaching an agreement with the Ad Hoc Bondholder

Group, Wells Fargo has alleged that the RSA with the Ad Hoc Bondholder Group constitutes an

event of default. According to Wells Fargo, because the RSA contemplates a potential Chapter

11 filing, it violates Section 11.1(e)(A)(vii) of the First Lien Credit Agreement. See Ex. K at 2;

See Ex. A at 11.1(e)(A)(vii).

       The relevant provision of the First Lien Credit Agreement provides for the occurrence of

an Event of Default upon:

       (e) Voluntary Bankruptcy Proceeding. (A) The Borrower, the Parent, any
       Loan Party or any other Significant Subsidiary shall: (i) commence a
       voluntary case under the Bankruptcy Code or other federal bankruptcy laws

                                               22
           Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 29 of 38




           (as now or hereafter in effect);… or (viii) take any corporate, partnership or
           similar action for the purpose of effecting any of the foregoing or (B) the
           Borrower, the Parent, any other Loan Party or any other Significant Subsidiary
           shall generally not pay its debts as such debts become due.

Ex. A at 11.1(e)(A)(vii). (emphasis added).

           CBL’s entering into the RSA was not, and cannot be, deemed an Event of Default under

the First Lien Credit Agreement, and the Administrative Agent’s August 19 Letter fails to allege

with any indicia of specificity how entering into the RSA violates this provision. As CBL

previously explained to the Administrative Agent, “the Board of Directors of CBL must have a

separate vote to decide whether CBL may commence any potential Chapter 11 case, and []

specifically noted in the agreement that the Board of Directors of [CBL] has made no such

authorization.” See Ex. F. The RSA was simply an agreement with certain bondholders that

may be used not only in a bankruptcy context, but for further negotiations pertaining to CBL’s

debt profile. While the RSA did contemplate a potential chapter 11 filing, nothing required a

filing. Accordingly, CBL’s execution of the RSA in no way constituted an action “for the

purpose of effecting” a voluntary bankruptcy filing, and the Administrative Agent’s allegation of

default is meritless.

           H.      The Administrative Agent is Barred by Laches from Seeking to Exercise
                   Remedies for Alleged Events of Default that Occurred Months Prior

           Even if the Administrative Agent could establish that an Event of Default occurred—

which it cannot—it would be barred from asserting any claim under the First Lien Credit

Agreement by laches. A party is barred from enforcing “a right where there has been an

unreasonable and inexcusable delay that results in prejudice to a party.” Diecidue v. Russo, 37

N.Y.S.3d 289, 291 (2d Dep’t 2016) (internal citations omitted). 13                      To make a showing of



13
     The First Lien Credit Agreement is governed by New York law. See Ex. A at 13.13.

                                                         23
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 30 of 38




prejudice due to delay, a party may demonstrate “injury, change of position, loss of evidence, or

some other disadvantage resulting from the delay.” Id. at 292 (internal citations omitted).

        Here, after the Administrative Agent notified CBL of the alleged Events of Default,

which the Company promptly disputed, it did not take any measures to act upon these purported

breaches for months. Allowing a party to sit on a claim until an opportune moment arises to seek

leverage against its counterparty represents an act of pure gamesmanship that clearly constitutes

“an unreasonable and inexcusable delay.” Despite the Administrative Agent’s bad faith Notice

of Acceleration and the dire situation caused by the national economic crisis, CBL continued to

act diligently and make all required payments under the First Lien Credit Agreement. The Bank

Lenders now seek to enforce remedies for alleged non-monetary Events of Default that occurred

several months ago merely to gain advantages in the pending bankruptcy and deplete the

Debtors’ estate for their personal gain.

        And of course, it would make no sense that the Administrative Agent should call the

entire amount due and take over the Credit Facility Properties for something that even if a

technical violation for a few days was quickly remedied and caused no harm to the lenders. E.g.,

Truck Rent-A-Center, Inc. v. Puritan Farms 2nd, Inc., 41 N.Y.2d 420, 425 (1977); ING Real

Estate Fin. (USA) LLC v. Park Ave. Hotel Acquisition LLC, No. 601860-2009, 26 Misc. 3d

1226(A), at *5 (N.Y. Sup. Ct. Feb. 24, 2010).

III.    THE COMPANY STANDS TO SUFFER IMMEDIATE AND IRREPARABLE
        HARM IN THE ABSENCE OF A STAY

        Even if the likelihood of success factor were close, which it is not and strongly favors

CBL, the severe irreparable harm that will befall CBL here supports granting the requested

injunctive relief.



                                                24
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 31 of 38




       Irreparable harm is an injury “for which there is no adequate remedy at law” that is not

speculative or remote, but actual and imminent. See Daniels Health Sciences, L.L.C. v. Vascular

Health Sciences, L.L.C., 710 F.3d 579, 585 (5th Cir. 2013); Allied Home Mortgage Corp. v.

Donovan, 830 F. Supp. 2d 223, 227 (S.D. Tex. 2011). Moreover, “the mere fact that economic

damages may be available does not always mean that a remedy at law is ‘adequate.’” Janvey v.

Alguire, 647 F.3d 585, 600 (5th Cir. 2011); see also In re OGA Charters, 554 B.R. at 424–25.

       The global pandemic has had a chilling effect on the economy at large and the

Company—a publicly traded real estate investment trust that owns, develops, acquires, manages,

and operates regional shopping malls and other properties—saw a steep decline in business.

Khaleel Decl. ¶¶ 3, 6. Adding insult to injury, after years of faithful payments and a successful

working relationship, Wells Fargo’s purported exercise of extreme remedies in connection with a

baseless purported acceleration of more than $1.1 billion of debt now threatens to deliver a swift

and potentially fatal blow to the Company’s operations and chances of a successful

reorganization to weather the storm. Rather than working with CBL, Wells Fargo has instead

gone directly to hundreds of CBL’s tenants at numerous malls around the country and sewn

confusion not only on who they should pay but who, if anyone, is in charge.

       A.      The Bank Lenders’ Exercise of Purported Remedies Will Irreparably Harm
               the Company

        The Bank Lender’s purported exercise of unauthorized and unlawful “remedies” against

CBL will irreparably harm the Company before the “merits” of Wells Fargo’s allegations can be

adjudicated. The Company is therefore entitled to a temporary restraining order that will leave

things where they were before the Administrative Agent’s precipitous actions so that these

matters can be worked out by the Court will little to no impact on the tenants and the operations

of the Credit Facility Properties.   See In re Yukos Oil Co., 320 B.R. at 136–37 (granting


                                               25
         Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 32 of 38




temporary restraining order to prevent defendants from proceeding with the irreversible sale of

debtor’s interest in a subsidiary that produced sixty percent of the debtor’s oil and gas production

for half its value where “there [was] no evidence of harm” to the defendants from a delayed

sale).

         The Bank Lenders’ recent actions through the Administrative Agent have, and, if not

immediately enjoined, will continue, to create chaos and confusion, including among the tenants

that occupy these Credit Facility Properties, many of which have already contacted the Company

for guidance as to how to proceed and to which entity to make payment. Khaleel Decl. ¶ 40. As

would be expected given this willful and malicious conduct on the part of the Administrative

Agent, the interference with the Company’s business relationships and contracts with its

counterparties will be severe and significant if not enjoined. Indeed, the Bank Lenders’ actions

pose dire consequences to the Company’s ability to maximize liquidity and protect the people—

vendors, employees, and retailers—who rely on the Company’s stability. See Cartograf, S.A. de

C.V. Titus Cargo LLC, No. 7:20-cv-00095, 2020 WL 3513253, at *1 (S.D. Tex. Apr. 27, 2020)

(issuing temporary restraining order where plaintiff would lose existing orders and the business

of customers on a long-term basis, which “cannot be adequately calculated in simple economic

damages related to a single transaction”).

         These actions are not only value destructive to the Credit Facility Properties but to the

Company’s enterprise as a whole as they are extremely disruptive to the operations of the Credit

Facility Properties, including with respect to application of rents, collection of rents, cutting off

vital funds to pay operating expenses and capital and emergency items, and disrupting the

Company’s ongoing negotiations with tenants. Id. ¶ 41. Because of the tumultuous impact of the

pandemic on mall tenants, the Company has worked tirelessly to negotiate solutions, including


                                                 26
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 33 of 38




through rent abatements and deferrals, to preserve its operations. Id. These efforts will be

severely and adversely impacted by the Bank Lenders’ actions and will cause the Company

irreparable damage through its negative impact on the Company’s good will and business

relationship with its tenants and suppliers and the uncertainty it creates with respect to the

ongoing operations of the Credit Facility Properties, which are already suffering from the

tumultuous impact of the pandemic and negative economic climate. Id.; see Dynamic Sports

Nutrition, Inc. v. Roberts, No. H-08-1929, 2008 WL 2775007, at *1–*2 (S.D. Tex. July 14,

2008) (granting preliminary injunction where plaintiff established irreparable harm from the

potential “loss of clients, goodwill, revenues and profits”).

       Significantly, for example, the malls and other properties at issue have to still be operated

by the Company’s subsidiaries, and those operations cost money. Id. ¶ 42. The rents from

tenants are the principle source of funding for those operations, yet the Administrative Agent has

made no accommodation for providing funds for the operations. Id.             This is particularly

problematic at the Pearland Town Center in Pearland, Texas where there is currently being

constructed a medical office building. Id. Rents from tenants at the Pearland Town Center are

required so that the construction company working on the project gets paid. Through its actions,

the Administrative Agent has put that construction in jeopardy. Id.

       In fact, the Bank Lenders conduct has left the Company no choice but to commence these

Chapter 11 Cases on an accelerated timeline to protect the Company and its stakeholders. Id. ¶

43. If not immediately restrained, the Administrative Agent’s continued unauthorized exercise

of remedies on behalf of the Bank Lenders will jeopardize the operations of the First Lien Credit

Facility Properties as well as the success of these Chapter 11 Cases. Id. This wrongful loss of

control constitutes irreparable harm. See Suchodolski Associates, Inc. v. Cardell Financial Corp,



                                                 27
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 34 of 38




No. 03-cv-4148 (WHP), 2003 WL 22909149, at *4 (S.D.N.Y. Dec. 10, 2003) (“[A] party’s loss

of control of a business constitutes[] irreparable harm.”); Glob. Switching, Inc. v. Kasper, No.

06-cv-0412 (CPS), 2006 WL 385315, at *3 (E.D.N.Y. Feb. 17, 2006) (same); cf. Emerald City

Mgmt., L.L.C. v. Kahn, 624 Fed. App’x 223, 224–25 (5th Cir. 2015) (affirming finding of

irreparable harm where loss of control of trademark name would lead to lose of control of the

trademark’s reputation and goodwill).

IV.    THE BALANCE OF EQUITIES WEIGHS IN THE COMPANY’S FAVOR

       The balance of equities overwhelmingly favors CBL.          In considering a preliminary

injunction, a court must “balance the competing claims of injury and . . . consider the effect of

each on each party of the granting or withholding of the requested relief.” Texas, 328 F. Supp. 3d

at 740 (quoting Amoco, 480 U.S. at 42); see also In re OGA Charters, 554 B.R. at 431 (noting

that the “the analysis focuses on the degree to which each party will be harmed if a preliminary

injunction should be entered and whether, in consideration of those harms, the harm of one party

outweighs another”).

       In the context of a global pandemic, CBL has worked to protect the Company—including

its employees (approximately 500), vendors (thousands), and tenants/retailers (over 7,400)—by

preserving and maximizing liquidity. Khaleel Decl. ¶ 7. The First Lien Credit Facility played an

important role in this effort, allowing CBL to access short-term financing and stay afloat in the

middle of an unprecedented public health crisis that had a particularly harsh impact on the

Company’s business. Id. Despite these challenges, CBL has steadfastly honored the terms of the

First Lien Credit Agreement and stayed true to its spotless record of timely payment. Id.

Unfortunately, rather than respect the Company’s diligent efforts, Wells Fargo has decided to

exploit baseless claims and pursue draconian remedies, which have forced the Company into a

precipitous bankruptcy. Absent injunctive relief, the Company, its employees, retailers, and

                                               28
         Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 35 of 38




vendors will suffer immeasurably before the Court even has the opportunity to adjudicate the

issues in dispute.

         In stark contrast, if the injunction issues, Wells Fargo will suffer no harm as none of the

alleged Events of Default was monetary or even allegedly resulted in non-payment. 14 Indeed,

the Credit Facility Properties securing the loans administered by Wells Fargo will continue to

secure the loans (the properties are not going anywhere), and if Wells Fargo were to ultimately

prevail, it will be able to exercise remedies from the exact same position. Id. ¶ 5. In this context,

and in light of the foregoing, the equities favor CBL and warrant relief. See In re Yukos Oil Co.,

320 B.R. at 137 (holding that the balancing of equities fell in favor of the debtor who stood to

lose its primary asset while defendant would suffer no harm from the issuance of the temporary

restraining order).

V.       A PRELIMINARY INJUNCTION IS IN THE PUBLIC INTEREST

         A preliminary injunction preserving the status quo and protecting the Company’s assets is

clearly in the public interest.           “In bankruptcy, the public policy is to have an orderly

administration of the debtor's assets via their bankruptcy estate, such that the debtor may be able

to gain a fresh start, by satisfying valid claims against that estate.” In re OGA Charters, 554 B.R.

at 426. Therefore, it is in the public interest to prevent “the dissipation of potential assets belong

to the debtor that, pursuant to 11 U.S.C. § 541, may be brought into the bankruptcy estate . . . .”

Id. Here, the Bank Lenders’ conduct—an unauthorized and unlawful attempt at seizing control

over assets of CBL, including its continuing revenue sources in the form of tenant rents—plainly

threatens to diminish the estate assets. The Bank Lenders’ conduct is already creating chaos,

14
   Under the Bankruptcy Code, plaintiffs, as debtors, are not required to post bond for preliminary injunctive relief.
11 U.S.C. § 7065 (stating that a “temporary restraining order or preliminary injunction may be issued on application
of a debtor . . . without compliance with [Fed. R. Civ. P.] 65(c)”); see also In re Gervin, 300 Fed. App’x. 293 (5th
Cir. 2008); In re Hidalgo Cty. Emergency Serv. Found., No. 19-20497, 2020 WL 2029252, at *2 (Bankr. S.D. Tex.
Apr. 25, 2020); In re Seatco, Inc., 259 B.R. 279 (N.D. Tex. Feb. 21, 2001) (collecting cases).

                                                         29
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 36 of 38




confusion, disrupted operations, and diminished goodwill, all of which clearly hinders the public

policy of an orderly administration of the Debtors’ assets in these Chapter 11 Cases.

                                        CONCLUSION

       For the foregoing reasons, Wells Fargo (and those for whom it acts) should be

immediately enjoined from taking any action to exercise or enforce any and all remedies under

the Senior Secured Credit Documents, or any other relevant agreement, as a result of the alleged

events of default. A temporary restraining order should issue pending resolution of this motion.




Dated: November 2, 2020
       Houston, Texas
                                         Respectfully submitted,

                                           /s/ Alfredo R. Pérez
                                         WEIL, GOTSHAL & MANGES LLP
                                         Alfredo R. Pérez (15776275)
                                         700 Louisiana Street, Suite 1700
                                         Houston, Texas 77002
                                         Telephone: (713) 546-5000
                                         Facsimile: (713) 224-9511
                                         Email: Alfredo.Pérez@weil.com

                                         -and-
                                         WEIL, GOTSHAL & MANGES LLP
                                         Theodore E. Tsekerides (pro hac vice pending)
                                         Ray C. Schrock, P.C. (pro hac vice pending)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Email: Theodore.Tsekerides@weil.com
                                                  Ray.Schrock@weil.com


                                         Proposed Attorneys for Debtors


                                                 30
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 37 of 38




                                     Certificate of Service

       I hereby certify that a true and correct copy of the foregoing document was served by the
Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas, and will be served as set forth in the Affidavit of Service to be filed by the Debtors’
proposed claims, noticing, and solicitation agent.




                                           /s/ Alfredo R. Pérez
                                          Alfredo R. Pérez
        Case 20-03454 Document 2 Filed in TXSB on 11/02/20 Page 38 of 38




                                    Certificate of Accuracy

       I certify that the facts and circumstances described in the above pleading giving rise to
the emergency request for relief are true and correct to the best of my knowledge, information,
and belief.




                                           /s/ Alfredo R. Pérez
                                          Alfredo R. Pérez
